Case 3:13-cr-00226-RNC Document 540-1 Filed 02/26/21 Page 1 of 3




                    EXHIBIT
                             A
                 Case 3:13-cr-00226-RNC Document 540-1 Filed 02/26/21 Page 2 of 3




From:                 Novick, David (USACT)
Sent:                 Thursday, February 11, 2016 6:11 PM
To:                   Richard Brown; Cody Guarnieri
Cc:                   Patel, Neeraj (USACT)
Subject:              RE: re: Materials Recieved This Week


Dick,

Taking your list in order:

    1. I was under the impression you had ordered the Martinez and Paulsrud deposition videos from the videographer
       as you did the Von Noorden deposition video. You were right there with us in California and Arizona, so nothing
       in the video should be a surprise. If you needed it from us, you only needed to ask. We only learned you didn’t
       order the recordings when Cody asked for a copy (after we sent them to Carpenter) the day before yesterday.
    2. The DOL material – this is principally wage records information that I do not believe you are entitled to, but I
       gave to you out of an abundance of caution. There does not appear to me to be anything remotely exculpatory
       there.
    3. The grand jury testimony – only two witnesses testified in the grand jury, and I do not expect            to testify
       until later in the trial. You have all of the interview reports for        and now ample time to look at his
       grand jury testimony. This is a nonissue.
    4. Additional business records – I just recently got these, and I gave them to you. There is no comparative
       disadvantage here.
    5. Notes: As I indicated in my letter, I provided you with notes even though I do not think you are entitled to
       them. I simply don’t want to waste time arguing about it. You have all of the interview reports. The notes are
       neither the prior statements of the respective witnesses (and thus not Jencks), and I do not see any deviation
       between the notes and the reports (and thus not Giglio). Moreover, the volume of notes should come as no
       surprise, as you are aware of how many interview reports there are. Likewise, since we are only calling a
       fraction of the witnesses interviewed, the overall volume of notes is irrelevant. If you want to ask for a delay, I
       will respond in turn.
    6. Your complaint about 80 pages of criminal histories is illusory. There are very few witnesses who have criminal
       histories – many of these pages are blank reports so you can see we ran them (with negative results). For the
       ones who did have histories, they are hardly complicated. Finally, it is my practice to wait until near trial to run
       histories so that you have the most up‐to‐date information. Indeed – if we were to run them twice, you would
       have double the volume.

I am still waiting on your exhibit list and an expert notice that complies with the rules. It is now five days before trial.

Finally, while we have already given you our draft exhibit list, I now have printed exhibit copies for you. I can have them
transported up to the Hartford USAO tomorrow afternoon if you want to send someone to get them. I would say the
safest time would be between 4 and 5. Let me know.

Thanks.

Regards,
Dave




                                                               1
               Case 3:13-cr-00226-RNC Document 540-1 Filed 02/26/21 Page 3 of 3

From: Richard Brown
Sent: Thursday, February 11, 2016 5:26 PM
To: Novick, David (USACT); Patel, Neeraj (USACT)
Cc: Cody Guarnieri
Subject: : re: Materials Recieved This Week


David , below is a list of just the stuff we received this week, which we perceive as
somewhat overwhelming ; while I recognize from a legal point of view some of the
items need not have been produced earlier, such things as grand jury
testimony,1300 pages of notes could have been produced a lot earlier, or at least
earlier when both Cody and I requested it…..i bring this to your attention because I
may have to ask the judge for various delays during the trial to review the same
and time to compare it with other documents………..all very time consuming.
From: Cody Guarnieri
Sent: Thursday, February 11, 2016 5:14 PM
To: Richard Brown
Subject: re: Materials Recieved This Week

Hey Dick,

This week we received:

       The videos of the Martinez and Paulsrud Depos;
       120 Pages of materials from the CT DOL
       140+ Pages of materials from the US DOL
       More than 400 pages of Grandy Jury Testimony
       More records from ISM Advisors; Lincoln; MetLife; Phoenix; Universitas
       1300 pages of handwritten notes of investigators over the past three years;
       80+ pages of criminal history records and profer/cooperations agreements from the USAO




                                                        2
